            Case 3:21-cv-03355-WHO Document 21 Filed 05/24/21 Page 1 of 5




1    MITCHELL CHYETTE [113087]
     Law Office of Mitchell Chyette
2    125 12th Street
     Suite 100-BALI
3    Oakland, CA 94607
     Telephone: (510) 388-3748
4    Email: mitch@chyettelaw.com
     [Additional counsel on following page]
5    Attorneys for Desiree Schmitt and James Furth

6

7

8                                    U.S. DISTRICT COURT

9                        NORTHERN DISTRICT OF CALIFORNIA

10                        SAN FRANCISCO/OAKLAND DIVISION

11   DESIREE SCHMITT AND JAMES                        Case No. 3:21-CV-O3355-WHO
     FURTH,
12             Plaintiffs,                            STIPULATION AND ORDER
          vs                                          EXTENDING THE BRIEFING
13                                                    SCHEDULE AND HEARING
     SN SERVICING CORP.,                              DATE FOR DEFENDANT'S
14             Defendant.                             MOTION TO DISMISS

15

16

17

18

19

20

21

22

23
                   Stipulation and [Proposed] Order Extending the Briefing Schedule and
                              Hearing Date for Defendant's Motion to Dismiss
24
                  Schmitt and Furth v. SN Servicing Corp., Case No. 3:21-CV-O3355-WHO

25
            Case 3:21-cv-03355-WHO Document 21 Filed 05/24/21 Page 2 of 5




1    Marc E Dann
     Dann Law
2    2728 Euclid Avenue
     Suite 300
3    Cleveland, OH 44115
     216-373-0539
4    Email: mdann@dannlaw.com
     Pro Hac Vice
5
     Thomas A. Zimmerman, Jr.
6
     Zimmerman Law Offices, P.C.
     77 West Washington Street
7
     Suite 1220
     Chicago, IL 60602
8
     312-440-0020
     Fax: 312-440-4180
9
     Email: tom@attorneyzim.com
     Pro Hac Vice
10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                   1
                   Stipulation and [Proposed] Order Extending the Briefing Schedule and
                              Hearing Date for Defendant's Motion to Dismiss
24
                  Schmitt and Furth v. SN Servicing Corp., Case No. 3:21-CV-O3355-WHO

25
              Case 3:21-cv-03355-WHO Document 21 Filed 05/24/21 Page 3 of 5



1                                           STIPULATION

2            Defendant SN Servicing Corp. filed a Federal Rule of Civil Procedure, Rule

3    12(b)(6) motion to dismiss on May 12, 2021 (ECF 14). The parties request the Court

4    extend the time necessary to file briefs—allowing 14 additional days for each side.

5    Thus:

6               •   The opposition brief will be due on June 9, 2021,

7               •   The reply brief will be due on June 23, 2021, and

8               •   The hearing will be on July 7, 2021.
9            Addressing the issues specified in Local Rule 6-2(a):
10              •   Since the motion is dispositive, the parties make this request to allow
11                  each other the time needed fully to analyze the issues and present
12                  their best analysis of the issues to the Court.
13              •   There have been no previous time modifications in this case—involving
14                  this or any other motion.
15              •   The requested briefing schedule should not affect the overall schedule
16                  of the case. The complaint was only recently filed and served. No trial
17                  date has been set. The initial case management conference is not until
18                  August 17, 2021 (the case management statement is due August 10,
19                  2021.)
20   (See Declaration of Mitchell Chyette below.)
21

22

23                                                      2
                      Stipulation and [Proposed] Order Extending the Briefing Schedule and
24                               Hearing Date for Defendant's Motion to Dismiss
                     Schmitt and Furth v. SN Servicing Corp., Case No. 3:21-CV-O3355-WHO
25
             Case 3:21-cv-03355-WHO Document 21 Filed 05/24/21 Page 4 of 5



1     Dated: May 21, 2021                       Law Office of Mitchell Chyette

2                                               By: s/ Mitchell Chyette
                                                       Mitchell Chyette
3                                               Attorney for Plaintiffs Desiree Schmitt and
                                                James Furth
4
      Date: May 21, 2021                        Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
5                                               P.C.

6                                               By:s/ Arameh Zargha O’Boyle
                                                       Arameh Zargha O’Boyle
7                                               Attorney for Defendant SN Servicing, Corp.

8                       DECLARATION OF MITCHELL CHYETTE

9    MITCHELL CHYETTE declares:

10         1.     I am a member of the bar for the Northern District of California. I

11   represent the plaintiffs in this action.

12         2.     Defendant SN Servicing, Corp. filed a motion to dismiss under Federal

13   Rules of Civil Procedure, Rule 12(b)(6) on May 12, 2021.

14         3.     Counsel for the parties conferred and agreed to submit a request to the

15   Court to extend the time for filing opposition and reply briefs specified in Local Rule

16   7-3. Each party requests an additional 14 days.

17         4.     The request is made because a motion to dismiss is a dispositive

18   motion and therefore additional time is appropriate to be sure that each party

19   presents the best arguments in favor of its positions.

20         5.     There has not been any previous request for an extension of time in

21   connection with this or any other briefing schedule.

22

23                                                     3
                     Stipulation and [Proposed] Order Extending the Briefing Schedule and
24                              Hearing Date for Defendant's Motion to Dismiss
                    Schmitt and Furth v. SN Servicing Corp., Case No. 3:21-CV-O3355-WHO
25
               Case 3:21-cv-03355-WHO Document 21 Filed 05/24/21 Page 5 of 5



1             6.      Extending the time to file opposition and reply briefs will require that

2    the Court also change the hearing date. But this should not have any effect on the

3    overall schedule for the case. At this point, there is no trial date. The next scheduled

4    event is the initial case management conference, which is scheduled for August 17,

5    2021 (ECF 18). The briefing on the motion to dismiss will be completed well before

6    then.

7             7.      I contacted the Court’s calendar clerk, who advised that July 7, 2021,

8    was the earliest available date for a hearing on the motion.

9             Executed this 20th day of May 2021 in Oakland, California. I declare under

10            penalty of perjury that the foregoing is true.

11                                                             s/ Mitchell Chyette

12

13

14            PURSUANT TO STIPULATION, IT IS SO ORDERED

15
      Date:        May 24, 2021
16

17                                                         Hon. William H. Orrick
                                                           United States District Court
18                                                         Northern District of California
19

20

21

22

23                                                         4
                         Stipulation and [Proposed] Order Extending the Briefing Schedule and
24                                  Hearing Date for Defendant's Motion to Dismiss
                        Schmitt and Furth v. SN Servicing Corp., Case No. 3:21-CV-O3355-WHO
25
